 




STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
September 26, 2011 by and between Pan American Goldfields Ltd., a Delaware
corporation (the “Company”), and Marje Minerals, S.A., an entity organized under
the laws of Mexico (“Purchaser”).

WHEREAS, the Company and Purchaser are parties to a Debt Assumption and Release
Agreement, dated as of the date hereof (the “Debt Assumption Agreement”),
pursuant to which the parties have agreed to enter into this Agreement.

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, shares of common stock of the
Company as herein described according to the terms and subject to the conditions
hereinafter set forth.

WHEREAS, the Company and Purchaser are parties to the Amended and Restated
Development Agreement, dated as of the date hereof (the “Development Agreement”)
which, among other things, restructures the economic interests of the parties
with respect to the Property (as defined in the Development Agreement).

NOW, THEREFORE, in consideration for the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

1.

Number of Shares and Price Per Share.  

(a)

The Purchaser hereby agrees to purchase from the Company and the Company agrees
to sell to Purchaser 3,333,333 shares of the Company’s Common Stock, $0.01 par
value per share (the “Stock”), in consideration for the transfer by Purchaser to
the Company of its six percent (6%) Ownership Interest (as defined in the
Development Agreement) in the Property (as defined in the Development
Agreement), and in consideration of the assumption by Purchaser of the
Outstanding Debt (as defined in the Debt Assumption Agreement.  Notwithstanding
the foregoing, Purchaser shall retain the right to receive six percent of Net
Cash Flow (as defined in the Development Agreement) in the Property as set forth
in Section 2.5 of the Development Agreement.

(b)

At closing, the Purchaser shall provide the Company with the names for the
registration and delivery of the Stock.

2.

Legends.  All certificates representing any Stock subject to the provisions of
this Agreement shall have endorsed thereon the following legends:

(a)

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER
THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”



--------------------------------------------------------------------------------



(b)

Any legend required to be placed thereon under applicable state securities laws.

1.

Representations and Warranties.  In connection with the proposed purchase of the
Stock, the Purchaser hereby agrees, represents and warrants as follows:  

(a)

The Purchaser is purchasing the Stock solely for the Purchaser’s own account for
investment and not with a view to, or for resale in connection with, any
distribution thereof within the meaning of the Securities Act.

(b)

The Purchaser realizes that Purchaser’s purchase of the Stock will be a highly
speculative investment, and Purchaser is able, without impairing Purchaser’s
financial condition, to hold the Stock for an indefinite period of time and to
suffer a complete loss of Purchaser’s investment.

(c)

The Company has disclosed to the Purchaser that:

(i)

The sale of the Stock has not been registered under the Securities Act, and the
Stock must be held indefinitely unless a transfer of it is subsequently
registered under the Securities Act or an exemption from such registration is
available, and that the Company is under no obligation to register the Stock;

(ii)

The Company will make a notation in its records of the aforementioned
restrictions on transfer and legends.

(a)

The Purchaser is aware of the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof (or an affiliate of such issuer), in a non-public offering subject to
the satisfaction of certain conditions, including among other things: the resale
occurring not less than six months from the date the Purchaser has purchased and
paid for the Stock and the availability of certain public information concerning
the Company.  

(b)

Without in any way limiting the Purchaser’s representations and warranties set
forth above, the Purchaser further agrees that the Purchaser shall in no event
make any disposition of all or any portion of the Stock which the Purchaser is
purchasing unless and until:

(i)

There is then in effect a registration statement under the Securities Act (a
“Registration Statement”) covering such proposed disposition and such
disposition is made in accordance with said Registration Statement; or



--------------------------------------------------------------------------------



(ii)

The Purchaser shall have notified the Company of the proposed disposition and
(2) such disposition is exempt from the registration requirements of applicable
state and federal securities laws.  

1.

Transfers in Violation of Agreement.  The Company shall not be required (i) to
transfer on its books any Stock of the Company which shall have been sold or
transferred in violation of any of the provisions set forth in this Agreement or
(ii) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.

2.

Miscellaneous.

(a)

Further Instruments.  The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.

(b)

Notice.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given (i) upon personal delivery, (ii) when sent by
confirmed facsimile, if sent during normal business hours of recipient, or if
not, then on the next business day, (iii) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt or (iv) when sent by confirmed email if sent
during normal business hours of recipient, or if not, then on the next business
day.  All communications shall be sent to the party to be notified at the
address as set forth on the signature pages hereof or at such other address as
such party may designate by ten (10) days advance written notice to the other
parties hereto.

(c)

Successors and Assigns.  This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon the Purchaser, the Purchaser’s heirs,
executors, administrators, successors and assigns.

(d)

Applicable Law; Entire Agreement; Amendments.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York as it
applies to agreements between New York residents, entered into and to be
performed entirely within New York and constitutes the entire agreement of the
parties with respect to the subject matter hereof superseding all prior written
or oral agreements, and no amendment or addition hereto shall be deemed
effective unless agreed to in writing by the parties hereto.

(e)

Right to Specific Performance.  The Purchaser and the Company agrees that the
either party shall be entitled to a decree of specific performance of the terms
hereof or an injunction restraining violation of this Agreement, said right to
be in addition to any other remedies available to either party.

(f)

Severability.  If any provision of this Agreement is held by a court to be
invalid, void or unenforceable, the remaining provisions shall nevertheless
continue in full force and effect without being impaired or invalidated in any
way and shall be construed in accordance with the purposes and tenor and effect
of this Agreement.



--------------------------------------------------------------------------------



(g)

Counterparts; Facsimiles.  This Agreement may be executed in counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument and such counterparts may be delivered via facsimile.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]










--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

   “PURCHASER”




MARJE MINERALS, S.A.

       


By:       "Mario Ayub"

Name:  Mario Ayub

Title:     President




    Address:




“COMPANY”




PAN AMERICAN GOLDFIELDS LTD.







By:     "Neil Maedel"

Name:  Neil Maedel

Title:     Chairman




Address: 

 







 

 














[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 


